The Surrogate.
The words, “ I give, devise and bequeath all my estate, real and personal, unto my brothers who shall survive me, and to the issue of such of my brothers as have heretofore died or may hereafter die,” without anything restricting the meaning of the word “issue,” should, I think, be held to include the descendants of a deceased brother.
It is not reasonable to impute to the testatrix an intention to exclude wholly from the inheritance the descendants of either of her brothers (Matter of *90Brown, 93 N. Y., 295), and I think, therefore, that it is a true construction of the will, and that it was the intention of the testatrix that her estate should be distributed, per stirpes, among her brothers and the descendants of deceased brothers.